Title: Statement on Remarks by John F. Mercer, [April 1793]
From: Hamilton, Alexander
To: 


[April, 1793]
Mr. Mercer after amusing with his financial reveries the House of Representatives, during the last session, has thought fit to serve them up a second time, for the entertainment or instruction of the electors of Prince Georges and Anne Arundel counties, in the State of Maryland. And as if the Editors of certain Gazettes thought doctrines worthy of propagation in proportion to their absurdity, we have seen the wild paradoxes of that Gentleman handed from paper to paper with no less attention than would be due to the most precious truths.
To follow Mr. Mercer, through all the incoherent ravings of a sublimated and excentric imagination, that often indulges itself in more than poetic fiction, would far exceed the leisure I have to bestow upon him. But he shall be examined in a few palpable particulars—the result of which will serve to shew his entire ignorance of the subject he undertakes to speak and write about, and his total incapacity to be the reformer of the public administration and the instructor of his fellow Citizens.
To effect this, in the clearest and simplest manner, I shall state each suggestion meant to be examined distinctly and shall connect with it its answer.
1 Suggestion   The present advantageous rate of the loans made abroad is not to be attributed to prudent management: For the old Congress, without the command of any fund whatever, in the midst of an unequal war, on the doubtful event of which all payment depended, borrowed of the Dutch once at four per Cent, and never at more than five per Cent. While the Secretary of the Treasury, in full possession of all the productive funds of the Continent has borrowed at five ⅌ Cent and never till lately so low as four.
Answer   The low rates of the loans made under the old government were for the most part nominal; those made under the present government are real. The only four per Cent loan made by the UStates on their own Credit of Individuals under the former government was in fact a  per Cent loan. This arose from

The 4 ⅌ Cent loans made under the present government are incumbered with nothing but a charge of 5 ⅌ Cent for brokerage and commissions and upon strict calculation allowing for the deduction to satisfy this charge, they will actually cost the United States  per Cent and no more. The difference is nearly  per Cent in favour of the present Government.
From the manner of expression used by Mr. Mercer, it would be supposed by one unacquainted with facts, that much time had been spent in bringing the reduction to this point. Whereas the provision for borrowing was only made the  and as early as  a loan was effected at Antwerp at 4½ per Cent in  one was effected at Amsterdam at four [per] Cent and a subsequent one has been made at the same place, at the same rate. So that this important point was accomplished in
And from the facts stated it is evident that the present advantageous rate of loans is a consequence of the sound credit established by the measures of the present Government; contrary to the ignorant or deceptive assertion of Mr. Mercer. Now is there a truth which every channel of correspondence between this country and Europe conforms.
2 Suggestion.   Were it not for the irredeemable quality of the debt, we might at this moment reduce the interest upon it to 4 ⅌ Cent by borrowing the money in Holland at that rate.
Answer 1   The thing asserted is not practicable. Exertions have been making for  to borrow money abroad to pay of the arrears of our foreign debt and change the form of the residue advantageously; and in all that time the total amount of the loans effected does not exceed
